DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 05/25/2021 were reviewed and are acceptable.
Specification
The specification filed on 05/25/2021 was reviewed and is acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (US 2007/0154756 A1).
Regarding claims 1 and 11, Fujita et al. discloses a control system and related control method (as shown in e.g. Figs 1-2; see also generally [0007-0079]) comprising:
a fuel cell (200) configured to generate electric power ([0113]) using an anode (hydrogen electrode) and a cathode (oxygen electrode);
a power storage device (secondary battery 800) capable of storing the electric power generated by the fuel cell ([0145]);
auxiliary equipment (vehicle auxiliary machines 852 or FC auxiliary machines 854) to which the electric power is to be supplied ([0150]); and
a controller (power control unit 700) configured to control operations of the fuel cell and the auxiliary equipment ([0144-0151]),
wherein the controller performs control so that electric power is consumed by the auxiliary equipment in accordance with a power storage state of the power storage device ([0162]) at the time of power generation of the fuel cell ([0160]) and adjusts one or both of a timing and a degree at which electric power to be consumed by the auxiliary equipment is limited on the basis of temperature information associated with the auxiliary equipment (see [0130] which discloses controlling the motor 504m for the compressor 504 based upon a temperature around the motor, and/or [0138] which discloses controlling the motor 410m for the pump 410 based upon a temperature around the motor).
Regarding claim 4, Fujita et al. discloses all of the claim limitations as set forth above.
Fujita et al. further discloses that the auxiliary equipment includes at least a compressor (504) that pumps an oxidizing gas to the fuel cell ([0124]).
Regarding claim 8, Fujita et al. discloses all of the claim limitations as set forth above.
Fujita et al. further discloses that the control system is used in a moving body (vehicle 100).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 2007/0154756 A1), as applied to claim 4 above.
Regarding claim 5, Fujita et al. discloses all of the claim limitations as set forth above.
Fujita et al. further discloses that the possible output of the fuel cell (Qf) is based upon the fuel cell temperature (as shown in Fig 8), and further discloses determining the possible output of the secondary battery (Qb) in order to determine the allowable output of the drive motor (Qh) ([0164]).  Fujita et al. further discloses a circulating fuel cell water coolant (not shown, [0140]), but does not explicitly disclose increasing the fuel cell temperature via controlling the coolant pump in accordance with the situation of the power storage device, i.e. secondary battery.
Fujita et al. is are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fuel cell control systems.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to increase the temperature of the fuel cell to maximize Qf, i.e. if Qf is on the left side of the curve as shown in Fig 8, when Qh is less than a driving required output Ed.  In other words, if the possible output of the fuel cell and secondary battery combined are less than a required driving output, and the possible output of the fuel cell is less than a maximum, it would have been obvious to the skilled artisan to increase the temperature of the fuel cell to it’s maximum possible output.  It would be further obvious to the skilled artisan to increase the fuel cell temperature by slowing the recirculation rate of water coolant via the water coolant pump.
Accordingly, the skilled artisan would find it obvious to perform control such that a temperature of fuel is able to be increased according to an output of a cooling pump in accordance with a situation of the power storage device.
Allowable Subject Matter
Claim(s) 2-3, 6-7, 9-10, and 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a control system and related control method comprising:
(claims 2-3 and 12-13) reducing auxiliary equipment output before a predicted point in time when an associated temperature is predicted to be that at which the auxiliary equipment will be forcibly stopped;
(claim 6) a flow path switching valve that switches between a refrigerant flow path and an air conditioning flow path;
(claim 7) a control mode in which surplus power generated by the fuel cell is consumed by the auxiliary equipment and controls said output within a predetermined auxiliary equipment temperature range;
(claim 9) the controller causes surplus fuel cell power to be consumed by an air conditioning device in accordance with a power storage state of the power storage device at the time of stopping the vehicle; and
(claim 10) the controller causes the moving body to be retracted to a predetermined position when an abnormality in the moving body has been detected.
Fujita et al. (US 2007/0154756 A1) is considered to be the closest relevant prior art to dependent claims 2-3, 6-7, 9-10, and 12-13.  Fujita et al. discloses most of the claim limitations as set forth above.
However, Fujita et al. does not disclose, teach, fairly suggest, nor render obvious the recited limitations as noted above.  To the contrary, Fujita et al. explicitly discloses that auxiliary equipment is restrained in order to prevent excessive heating (see e.g. [0130]), and thus there does not appear to be any reasonable basis for the skilled artisan to perform control based upon a predicted forced stopped temperature because such temperatures are already prevented.  Fujita et al. further discloses that the auxiliary machines are powered exclusively by the power storage device ([0150]), and that excess power from the fuel cell is supplied to the power storage device ([0145]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards changing the electrical system such that excess power from the fuel cell is used to power the auxiliary devices.
Kajiwara et al. (US 2020/0052313 A1) is also considered to be relevant prior art with respect to a refrigerant flow path and an air conditioning flow path.  Kajiwara et al. discloses a fuel cell system mounted in a vehicle ([0016]).  Kajiwara et al. discloses a cooling circuit (300), an air-conditioner supply pipe (390), and a three-way valve (340).  However, Kajiwara et al. does not disclose, teach, fairly suggest, nor render obvious the recited three-way valve separating the coolant flow path and the air-conditioning flow path.  To the contrary, Kajiwara et al. explicitly discloses that the air-conditioning flow path, i.e. supply pipe simply branches off the coolant flow path (as shown in Fig 4), and that the three way valve is utilized for bypassing a radiator and/or sub-radiator ([0038]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lee et al. (US 2020/0122545 A1) discloses a heat pump system for a vehicle;
Gonze et al. (US 2020/0047586 A1) discloses a vehicle thermal system architecture; and
Yamada et al. (US 2016/0380283 A1) discloses a fuel cell system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        10/19/2022